PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/250,518
Filing Date: 11 Apr 2014
Appellant(s): Merrill, Richard, K.



__________________
Eugene J. Bernard
Reg. No. 42,320
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/30/2021, appealing from the Final Rejection filed 04/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/19/2021 from which the appeal is taken is being maintained by the examiner. No new grounds of rejection have been made.

The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 1-6, 16-23, 26, 39-41, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Achs (2005/018095 A1).
Regarding claim 1, Mistry et al. discloses a method of making a protein fortified yogurt product, the method comprising mixing a casein-containing ingredient with starting milk to make a yogurt milk, wherein the yogurt milk does not contain yogurt before the addition of a yogurt culture and also does not contain cheese (p. 948, column 2, ¶1 – p. 949, column 1, ¶1); adding the yogurt culture directly to the yogurt milk to make a yogurt mixture, wherein the yogurt mixture contains yogurt; and forming the yogurt mixture into the protein-fortified yogurt product (p. 949, column 1, ¶1), wherein a total protein concentration in the protein-fortified yogurt product is 10 wt.% or more (p. 950, Table 2, Treatment 3).

However, Peng et al. discloses a casein-containing ingredient having a casein-to-whey protein ratio of 82:18 or greater (specifically, 90:10) (p. C667, Table 1, MC component) that is used to fortify yogurt with protein (p. C667, column 1, ¶3).
It would have been obvious to one having ordinary skill in the art to incorporate the MC component (i.e., micellar casein) as disclosed in Peng et al. into the method of Mistry et al. First, Mistry et al. teaches broadly that a number of milk protein products have been considered for use in fortifying yogurt with protein (p. 947, column 2, ¶¶1-2), before analyzing only a single type of novel high milk protein powder produced by the same research group (p. 947, column 2, ¶3 – p. 948, column 1, ¶2). A skilled practitioner would recognize that other milk protein products exhibiting the benefits of the novel powder discussed in Mistry et al. (i.e., no pH adjustment or high heat requirement) would be suitable for fortifying yogurt (pp. 947-948, bridging paragraph). Since Peng et al. discloses a number of different milk protein products that are used in fortifying yogurt (pp. C666-C667, bridging paragraph), a skilled practitioner would be motivated to consult the reference for alternatives to the novel high-milk protein powder described in Mistry et al. Further, Peng et al. discloses that the MC component resulted in notably different properties for the resultant yogurt compared to the other protein components, such as a slower rate of pH decrease and longer fermentation time (p. C670, column 2, ¶1) that resulted in a coarser yogurt gel with larger pores compared to other protein components (p. 671, column 1, ¶1). The MC-
As for the separation step, Mistry et al. discloses that total solids content may be increased via membrane filtration of milk (p. 947, column 2, ¶2), which would inherently involve the separation of the milk into a retentate and a permeate. MPEP 2144.04 IV C states: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. Whether the concentration of milk solids occurs prior to or following the culturing of the mixture would not produce any unexpected results, especially where the claimed separation step does not require the removal of any amount of water, proteins, dairy sugars, and minerals. As such, the disclosure in Mistry et al. regarding the concentration of milk via membrane filtration is considered to render the claimed step of separating the yogurt mixture into a yogurt retentate and a yogurt permeate obvious. As for the composition of the permeate, a skilled practitioner practicing the method of Mistry et al. would be motivated to consult Achs for 
As for the spreadability and consistency of the product, though Mistry et al. does not explicitly disclose the yogurt as being spreadable, the reference does indicate that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Similarly, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, where increasing protein content corresponds with increasing firmness that is considered to likewise correspond with an increase in consistency. MPEP 2144.05 II. Peng et al. further discloses that “added milk protein assists in providing a firmer body” (p. C666, column 2, ¶3), which further suggests that consistency increases with increased protein content. Accordingly, making a yogurt according to Mistry et al. that is considered spreadable and has a consistency of cream cheese or butter at room temperature would be obvious to a skilled practitioner.
 Peng et al. discloses the MC-component comprises <0.5% lactose (p. C667, Table 1). Substitution of the MC-component in place of the protein components of Mistry et al. (both NDM and high milk protein powder) would result in a yogurt having a total sugars concentration of 1 wt.% or less. A skilled practitioner would recognize that adequate sugars would have to be present for fermentation to occur but the determination of the required minimum amount of sugars in the starting composition to achieve of final sugars concentration of 1 wt.% or less is well within the ordinary skill in the art. As such, a total sugars concentration of 1 wt.% or less is considered obvious to a skilled practitioner. Considered together with the previous determination that a total protein concentration of 10 wt.% or more would be obvious, the claimed ratio of total sugars to total proteins of less than or about 1:10 would be obvious to a skilled practitioner.
As for claim 2, Peng et al. discloses the casein-to-whey protein ratio in the casein-containing ingredient as being in the range of 85:15 to 99:1 (specifically, 90:10) (p. C667, Table 1, MC component).
As for claim 3, Peng et al. discloses the casein-containing ingredient as having a total protein concentration on a dry basis of 25 wt.% to 92 wt.% (specifically, 83% protein) (p. C667, Table 1, MC component).
As for claim 4, Peng et al. discloses the casein-containing component as comprising micellar casein (p. C666, column 2, ¶3; p. C667, column 1, ¶3).
powders”).
As for claim 6, Mistry et al. discloses the protein-fortified yogurt as having a total protein concentration of 11 wt.% or more (p. 950, Table 2, Treatment 3, where 10.96% total protein is considered to be equivalent to 11 wt.%).
As for claim 16, Mistry et al. discloses adding a stabilizer and/or a food protein to the yogurt milk (p. 947, column 2, ¶1).
Regarding claim 17, Mistry et al. discloses a method of making a protein fortified yogurt product, the method comprising mixing a casein-containing ingredient with starting milk to make a yogurt milk, wherein the yogurt milk does not contain yogurt before the addition of a yogurt culture and also does not contain cheese (p. 948, column 2, ¶1 – p. 949, column 1, ¶1); adding the yogurt culture directly to the yogurt milk to make a yogurt mixture, wherein the yogurt mixture contains yogurt; and forming the yogurt mixture into the protein-fortified yogurt product (p. 949, column 1, ¶1), wherein a total protein concentration in the protein-fortified yogurt product is 10 wt.% or more (p. 950, Table 2, Treatment 3).
Mistry et al. does not explicitly disclose (i) the casein-containing ingredient as being produced by microfiltering a first milk into whey-containing permeate and a casein-containing retentate, wherein the casein-containing retentate is formed into the casein-containing ingredient; (ii) the casein-containing ingredient as having a casein-to-whey protein ratio of 82:18 or greater; (iii) separating the yogurt mixture into a yogurt retentate and a yogurt permeate; (iv) the protein fortified yogurt product as being spreadable and having a consistency of cream cheese or butter at room temperature; or (v) the yogurt as having a weight ratio of total sugars to total proteins less than or about 1:10.

It would have been obvious to one having ordinary skill in the art to prepare and incorporate the MC component (i.e., micellar casein) as disclosed in Peng et al. into the method of Mistry et al. First, Mistry et al. teaches broadly that a number of milk protein products have been considered for use in fortifying yogurt with protein (p. 947, column 2, ¶¶1-2), before analyzing only a single type of novel high milk protein powder produced by the same research group (p. 947, column 2, ¶3 – p. 948, column 1, ¶2). A skilled practitioner would recognize that other milk protein products exhibiting the benefits of the novel powder discussed in Mistry et al. (i.e., no pH adjustment or high heat requirement) would be suitable for fortifying yogurt (pp. 947-948, bridging paragraph). Since Peng et al. discloses a number of different milk protein products that are used in fortifying yogurt (pp. C666-C667, bridging paragraph), a skilled practitioner would be motivated to consult the reference for alternatives to the novel high-milk protein powder described in Mistry et al. Further, Peng et al. discloses that the MC component resulted in notably different properties for the resultant yogurt compared to the other protein components, such as a slower rate of pH decrease and longer fermentation time (p. C670, column 2, ¶1) that resulted in a coarser yogurt gel with larger pores compared to other protein components (p. 671, column 1, ¶1). The MC-yogurt also exhibited the lowest yield stress value, which correlates with decreased firmness (p. C672, column 1, ¶3). Since Mistry et al. incorporates protein at substantially higher concentrations than in Peng et al. (>10% in Mistry et al. and 3.5% in Peng et al., p. C667, column 1, ¶5) and Mistry et al. indicates higher protein 
As for the separation step, Mistry et al. discloses that total solids content may be increased via membrane filtration of milk (p. 947, column 2, ¶2), which would inherently involve the separation of the milk into a retentate and a permeate. MPEP 2144.04 IV C states: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. Whether the concentration of milk solids occurs prior to or following the culturing of the mixture would not produce any unexpected results, especially where the claimed separation step does not require the removal of any amount of water, proteins, dairy sugars, and minerals. As such, the disclosure in Mistry et al. regarding the concentration of milk via membrane filtration is considered to render the claimed step of separating the yogurt mixture into a yogurt retentate and a yogurt permeate obvious. As for the composition of the permeate, a skilled practitioner practicing the method of Mistry et al. would be motivated to consult Achs for more specific instruction regarding the composition of various fractions upon membrane 
As for the spreadability and consistency of the product, though Mistry et al. does not explicitly disclose the yogurt as being spreadable, the reference does indicate that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Similarly, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, where increasing protein content corresponds with increasing firmness that is considered to likewise correspond with an increase in consistency. MPEP 2144.05 II. Peng et al. further discloses that “added milk protein assists in providing a firmer body” (p. C666, column 2, ¶3), which further suggests that consistency increases with increased protein content. Accordingly, making a yogurt according to Mistry et al. that is considered spreadable and has a consistency of cream cheese or butter at room temperature would be obvious to a skilled practitioner.
As for the sugar:protein ratio, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM  Peng et al. discloses the MC-component comprises <0.5% lactose (p. C667, Table 1). Substitution of the MC-component in place of the protein components of Mistry et al. (both NDM and high milk protein powder) would result in a yogurt having a total sugars concentration of 1 wt.% or less. A skilled practitioner would recognize that adequate sugars would have to be present for fermentation to occur but the determination of the required minimum amount of sugars in the starting composition to achieve of final sugars concentration of 1 wt.% or less is well within the ordinary skill in the art. As such, a total sugars concentration of 1 wt.% or less is considered obvious to a skilled practitioner. Considered together with the previous determination that a total protein concentration of 10 wt.% or more would be obvious, the claimed ratio of total sugars to total proteins of less than or about 1:10 would be obvious to a skilled practitioner.
As for claim 18, Peng et al. discloses the casein-to-whey protein ratio in the casein-containing ingredient as being in the range of 85:15 to 99:1 (specifically, 90:10) (p. C667, Table 1, MC component).
As for claim 19, Peng et al. discloses the casein-containing ingredient as having a total protein concentration on a dry basis of 25 wt.% to 92 wt.% (specifically, 83% protein) (p. C667, Table 1, MC component).
As for claim 20, Peng et al. discloses the casein-containing component as comprising micellar casein (p. C666, column 2, ¶3; p. C667, column 1, ¶3).
As for claim 21, Achs discloses a whey-containing microfiltration permeate as being ultrafiltered into a whey-containing retentate and a lactose-containing permeate, where the whey 
As for claim 22, Achs discloses the whey-containing permeate as being formed into an edible whey protein ([0050]), where motivation for doing so would be to produce a valuable whey product stream, including a whey protein product that would be useful as the milk protein ingredient in the method of Peng et al. (p. C666, column 2, ¶3).
As for claim 23, Peng et al. discloses the use of whey protein to fortify yogurt (p. C666, column 2, ¶3). Since Achs discloses a method for producing such a component, the incorporation of edible whey protein produced according to the filtration process of Achs into the starting milk would be obvious to a skilled practitioner.
As for claim 26, Achs discloses that the ultrafiltration permeate largely comprises lactose and milk minerals ([0048]; Fig. 5C, Box 312). Achs further discloses that the casein-containing microfiltration retentate preferably “includes lactose and certain other milk compounds”, which include milk minerals ([0053]; Fig. 5A, Box 308). A skilled practitioner would find the 
Regarding claim 39, Mistry et al. discloses a method of making a protein fortified yogurt product, the method comprising providing a casein-containing ingredient (p. 948, column 2, ¶1); adding the yogurt culture directly to the casein-containing ingredient to make a yogurt precursor; and forming the yogurt precursor into the protein-fortified yogurt product (p. 949, column 1, ¶1), wherein the yogurt does not contain cheese at room temperature (p. 948, column 2, ¶1 – p. 949, column 1, ¶1), wherein a total protein concentration in the protein-fortified yogurt product is 10 wt.% or more (p. 950, Table 2, Treatment 3).
Mistry et al. does not explicitly disclose (i) the casein-containing ingredient as having a casein-to-whey protein ratio of 82:18 or greater; (ii) separating the yogurt mixture into a yogurt retentate and a yogurt permeate; (iii) the protein fortified yogurt product as being spreadable; (iv) the yogurt as having a consistency of butter or cream cheese; or (v) the yogurt as having a weight ratio of total sugars to total proteins less than or about 1:10.
However, Peng et al. discloses a casein-containing ingredient having a casein-to-whey protein ratio of 82:18 or greater (specifically, 90:10) (p. C667, Table 1, MC component) that is used to fortify yogurt with protein (p. C667, column 1, ¶3).
It would have been obvious to one having ordinary skill in the art to incorporate the MC component (i.e., micellar casein) as disclosed in Peng et al. into the method of Mistry et al. First, Mistry et al. teaches broadly that a number of milk protein products have been considered for use in fortifying yogurt with protein (p. 947, column 2, ¶¶1-2), before analyzing only a single type of 
amount of water, proteins, dairy sugars, and minerals. As such, the disclosure in Mistry et al. regarding the concentration of milk via membrane filtration is considered to render the claimed step of separating the yogurt mixture into a yogurt retentate and a yogurt permeate obvious. As for the composition of the permeate, a skilled practitioner practicing the method of Mistry et al. would be motivated to consult Achs for more specific instruction regarding the composition of various fractions upon membrane filtration in order to determine appropriate processing and usage of the fractions. Achs indicates that microfiltration of skim milk causes the total solids to increase in the retentate (Fig. 5A, 304, 308), which corresponds with the teaching in Mistry et al. that membrane fractionation may be used for concentrating the solids (p. 947, column 2, ¶2). The incorporation of microfiltration as in Achs further indicates that the permeate would comprise water, proteins, dairy sugars, and minerals (Fig. 5A, 306). Performing such a filtration step after the culturing step would not cause any appreciable difference in such components, since they would still be removed in the permeate at least to some degree. As such, the separation of a yogurt permeate that comprises water, proteins, dairy sugars, and minerals from the starting milk would be obvious to a skilled practitioner.

As for the consistency, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, where increasing protein content corresponds with increasing firmness that is considered to likewise correspond with an increase in consistency. MPEP 2144.05 II. Peng et al. further discloses that “added milk protein assists in providing a firmer body” (p. C666, column 2, ¶3), which further suggests that consistency increases with increased protein content. Accordingly, making a yogurt according to Mistry et al. that has a consistency of butter or cream cheese or butter would be obvious to a skilled practitioner.
As for the sugar:protein ratio, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM (presumably, nonfat dry milk) and 60 g high-milk protein powder (p. 948, Table 1, Treatment 3). Mistry et al. indicates the high milk protein powder comprised only 0.08% lactose (p. 948, column 1, ¶3), which indicates most of the carbohydrates in the yogurt are from the NDM component. Peng et al. discloses the MC-component comprises <0.5% lactose (p. C667, Table 1). Substitution of the MC-component in place of the protein components of Mistry et al. (both NDM and high milk protein powder) would result in a yogurt having a total sugars concentration of 1 wt.% or less. A skilled practitioner would recognize that adequate sugars would have to be 
As for claim 40, Peng et al. discloses combining reconstituted skim milk with a protein constituent and then a yogurt culture (p. C667, columns 1-2, bridging paragraph). However, MPEP 2144.05 IV C states: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” Combining the protein constituent and yogurt culture prior to adding the reconstituted skim milk would thus be obvious, since there would be no new or unexpected result due to fermentation not commencing in either case until all the ingredients are added and mixed. Thus, forming a yogurt precursor comprising a casein-containing ingredient and a yogurt culture, wherein the yogurt precursor does not include a starting milk would be obvious to a skilled practitioner.
As for claim 41, Mistry et al. discloses the protein-fortified yogurt as having a total protein concentration of 11 wt.% or more (p. 950, Table 2, Treatment 3, where 10.96% total protein is considered to be equivalent to 11 wt.%).

(B) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Achs (2005/018095 A1) as applied to claim 1 above, and further in view of Bisson et al. (U.S. 5,714,182).
Regarding claim 7, Mistry et al., Peng et al. and Achs disclose the method of claim 1.
The cited prior art does not disclose the separation step as comprising centrifuging the yogurt mixture into the yogurt retentate and yogurt permeate.
However, Bisson et al. discloses a similar method for producing a low-fat yogurt product (C1, L33-L35; C2, L47-L48), wherein a protein-fortified, fermented milk component was separated into curds and whey via centrifugation (C5, L3-L10).
It would have been obvious to one having ordinary skill in the art to incorporate centrifugation as taught in Bisson et al. into the method of Mistry et al. as the method for separating the yogurt mixture into the permeate and the retentate. First, Mistry et al. indicates that for low fat and nonfat yogurts the total solids content must be raised in order to compensate for the lack of fat and lower total solids content that causes “weak body and poor texture”, where concentration of milk via either evaporation or membrane filtration are disclosed as methods of concentrating milk and increasing total solids content (p. 947, column 2, ¶¶1-2). MPEP 2144.07 indicates that the selection of a known apparatus for performing an intended purpose is prima facie obvious. The teaching in Bisson et al. that curds may be separated and collected via centrifugation would be apparent to a skilled practitioner as a method for reducing moisture in the formed product in a manner comparable to evaporation or membrane filtration as taught in Mistry et al. A skilled practitioner would find the process step of separating the yogurt mixture 

(C) Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)), Achs (2005/018095 A1) and Bisson et al. (U.S. 5,714,182) as applied to claim 7 above, and further in view of Gutknecht et al. (U.S. 2010/0092608 A1).
Regarding claim 8, Mistry et al., Peng et al., Achs and Bisson et al. disclose the method of claim 7.
The cited prior art does not explicitly disclose adding a flavoring to the yogurt retentate to form the protein-fortified yogurt product.
However, Gutknecht et al. discloses a similar dairy composition comprising yogurt ([0011]) wherein a flavoring may be added to the composition ([0093]), though the reference does not explicitly indicate at what point such a flavoring should be added. A skilled practitioner would be motivated to consult Gutknecht et al. to confirm the extremely well-known practice of adding flavoring to yogurt-containing products and to discern details regarding suitable types of flavorings, which renders the addition of a flavoring obvious to a skilled practitioner. MPEP prima facie obvious”, which indicates the addition of flavoring at any point would be obvious, including to the yogurt retentate of a method that is modified according to Bisson et al. to include a centrifugation step.
As for claim 9, Gutknecht et al. discloses adding a flavoring to the composition ([0093]), though the reference does not explicitly indicate at what point such a flavoring should be added. According to MPEP 2144.04 IV C, though, addition of flavoring at any point would be obvious, including to the yogurt mixture prior to any centrifugation or separation step. Combining Gutknecht et al. with the previous combination of art would be obvious for the reasons discussed previously in relation to claim 8.

(D) Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)), Achs (2005/018095 A1) and Bisson et al. (U.S. 5,714,182) as applied to claim 7 above, and further in view of Malaspina et al. (U.S. 3,896,241).
As for claim 10, Mistry et al., Peng et al., Achs and Bisson et al. disclose the method of claim 7.
The cited prior art does not explicitly disclose the yogurt permeate from a centrifugation step as comprising whey protein.

It would have been obvious to one having ordinary skill in the art to incorporate the centrifugation step of Bisson et al. into the method of Mistry et al., wherein the yogurt permeate comprised whey protein. Bisson et al. suggest the removal of some amount of liquid from the coagulated product (C5, L9-L11) but provides no guidance as to what the material from which the curds are separated may comprise or how that material may be disposed. Absent such instruction, a skilled practitioner would be motivated to consult Malaspina et al., which confirms such a liquid would contain whey protein, which may be further processed into a valuable product stream (C1, L36-L48). Thus, the performance of a centrifugation step wherein the yogurt permeate comprises whey protein would be obvious to a skilled practitioner.
As for claim 11, Malaspina et al. discloses treating the whey protein in the separated liquid to form an edible whey protein (C1, L65-L68).
As for claim 12, Malaspina et al. discloses the edible whey protein as comprising a whey protein concentrate (C2, L1-L6).
As for claim 13, Mistry et al. discloses processing the milk product by exposing it to high-shear conditions and heat (p. 948, column 2, ¶3). Bisson et al. suggests that heat treatment “enables whey proteins to be denatured and hydrated, so as to form coprecipitates with casein” (C2, L22-L24). The method of Mistry et al. is thus considered to render processing the starting milk to increase whey protein binding to casein protein in the starting milk obvious to a skilled practitioner.

As for claim 15, Bisson et al. suggests that heat treatment “enables whey proteins to be denatured and hydrated, so as to form coprecipitates with casein” (C2, L22-L24), which would necessarily reduce the whey protein in the yogurt permeate.

(E) Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Achs (2005/018095 A1) as applied to claim 23 above, as evidenced by Bisson et al. (U.S. 5,714,182).
As for claim 24, Mistry et al., Peng et al. and Achs disclose the method of claim 23. Mistry et al. discloses processing the milk product by exposing it to high-shear conditions and heat (p. 948, column 2, ¶3). Bisson et al. suggests that heat treatment “enables whey proteins to be denatured and hydrated, so as to form coprecipitates with casein” (C2, L22-L24). The method of Mistry et al. is thus considered to render processing the starting milk to increase whey protein binding to casein protein in the starting milk obvious to a skilled practitioner.
As for claim 25, Bisson et al. suggests that heat treatment “enables whey proteins to be denatured and hydrated, so as to form coprecipitates with casein” (C2, L22-L24), which would necessarily reduce the whey protein in the yogurt permeate generated by the yogurt mixture.

(F) Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Achs (2005/018095 A1) as applied to claim 17 above, and further in view of Gutknecht et al. (U.S. 2010/0092608 A1).
Regarding claim 27, Mistry et al., Peng et al. and Achs disclose the method of claim 17.
The cited prior art does not explicitly disclose adding a flavoring ingredient to the yogurt mixture, the yogurt retentate, or the spreadable protein-fortified yogurt product.
However, Gutknecht et al. discloses a similar dairy composition comprising yogurt ([0011]) wherein a flavoring may be added to the composition ([0093]). A skilled practitioner would be motivated to consult Gutknecht et al. to confirm the extremely well-known practice of adding flavoring to yogurt-containing products and to discern details regarding suitable types of flavorings, which renders the addition of a flavoring to the yogurt mixture obvious to a skilled practitioner.

(G) Claims 28-34, 36-38, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Gutknecht et al. (U.S. 2010/0092608 A1).
Regarding claim 28, Mistry et al. discloses a yogurt product comprising increased total proteins and a total fat concentration of about 1 wt.% or less (specifically, 10.96% protein and 0.33% fat) (p. 950, Table 2, Treatment 3) that further does not contain cheese (p. 948, column 2, ¶1 – p. 949, column 1, ¶1).
Mistry et al. does not explicitly disclose the yogurt as comprising at least 12 wt.% total proteins, as being spreadable, as having a casein-to-whey protein ratio of 82:18 or greater, as having a total sugars to total protein ratio that is less than or about 1:10, or as having a consistency of butter or cream cheese at room temperature.
However, Gutknecht et al. discloses a similar dairy composition comprising yogurt ([0011]) wherein the product may comprise at least 12 wt.% total proteins (specifically, about 5-40% by weight) ([0101]).
It would have been obvious to a skilled practitioner to produce a yogurt product according to Mistry et al. having a protein content of at least 12 wt.% total protein. First, Peng et al. characterizes the addition of protein to low-fat yogurt as fortification (p. C667, column 1, ¶3), which suggests at least some health benefit from the protein per se as opposed to merely the benefit it provides in terms of stability. In fortifying yogurt with protein, a skilled practitioner would be motivated to maximize the protein content in order to deliver greater amounts of protein upon consumption. In establishing an appropriate maximum of protein concentration that 
As for the ratio of casein-to-whey, the incorporation of the MC-component disclosed in Peng et al., which has a casein-to-whey protein ratio of 90:10, into yogurt produced according to Mistry et al. would be obvious to a skilled practitioner according to the rationale detailed previously in relation to claim 1. Such a finished yogurt would have a comparable casein-to-whey ratio as the casein-containing ingredient, thus rendering the claimed ratio of at least 82:18 obvious.
As for the sugar:protein ratio, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM (presumably, nonfat dry milk) and 60 g high-milk protein powder (p. 948, Table 1, Treatment 3). Mistry et al. indicates the high milk protein powder comprised only 0.08% lactose (p. 948, column 1, ¶3), which indicates most of the carbohydrates in the yogurt are from the NDM component. Peng et al. discloses the MC-component comprises <0.5% lactose (p. C667, Table 1). Substitution of the MC-component in place of the protein components of Mistry et al. (both NDM and high milk protein powder) would result in a yogurt having a total sugars concentration of 1 wt.% or less. A skilled practitioner would recognize that adequate sugars would have to be present for fermentation to occur but the determination of the required minimum amount of sugars in the starting composition to achieve of final sugars concentration of 1 wt.% or less is 
As for the spreadability and consistency of the product, though Mistry et al. does not explicitly disclose the yogurt as being spreadable, the reference does indicate that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Similarly, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, where increasing protein content corresponds with increasing firmness that is considered to likewise correspond with an increase in consistency. MPEP 2144.05 II. Peng et al. further discloses that “added milk protein assists in providing a firmer body” (p. C666, column 2, ¶3), which further suggests that consistency increases with increased protein content. Accordingly, making a yogurt according to Mistry et al. that is considered spreadable and has a consistency of cream cheese or butter at room temperature would be obvious to a skilled practitioner.
As for claim 29, the previous analysis related to claim 28 regarding the protein concentration showed that concentrations in the range of about 5-40% by weight would be obvious, which renders the claimed range of at least 14 wt.% total proteins obvious.
As for claim 30, Peng et al. discloses the casein-to-whey protein ratio in the casein-containing ingredient as being in the range of 85:15 to 99:1 (specifically, 90:10) (p. C667, Table 1, MC component), which would likewise apply to the finished yogurt.

As for claim 32, Gutknecht et al. discloses the flavoring as being fruit or vegetables ([0112]).
As for claim 33, Gutknecht et al. discloses the yogurt product as comprising a flavoring agent ([0093]).
As for claim 34, Gutknecht et al. discloses the product as being packaged ([0091]) into a block (i.e., “brick”) ([0098]). A skilled practitioner would be motivated to package a yogurt product for subsequent sale.
As for claim 36, the previous analysis related to claim 28 showed that a product having a total sugars concentration of 1 wt.% of less would be obvious.
Regarding claim 37, Mistry et al. discloses a yogurt product comprising increased total proteins (specifically, 10.96% protein) (p. 950, Table 2, Treatment 3) that does not contain cheese (p. 948, column 2, ¶1 – p. 949, column 1, ¶1).
Mistry et al. does not explicitly disclose the yogurt as comprising at least 12 wt.% total proteins, as being spreadable, as having a total sugars to total proteins ratio that is less than or about 1:10, or as having a consistency of cream cheese or butter at room temperature.
However, Gutknecht et al. discloses a similar dairy composition comprising yogurt ([0011]) wherein the product may comprise at least 12 wt.% total proteins (specifically, about 5-40% by weight) ([0101]).
It would have been obvious to a skilled practitioner to produce a yogurt product according to Mistry et al. having a protein content of at least 12 wt.% total protein. First, Peng et al. characterizes the addition of protein to low-fat yogurt as fortification (p. C667, column 1, ¶3), 
As for the sugar:protein ratio, the incorporation of the MC-component disclosed in Peng et al. into yogurt produced according to Mistry et al. would be obvious to a skilled practitioner according to the rationale detailed previously in relation to claim 1. Also, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM (presumably, nonfat dry milk) and 60 g high-milk protein powder (p. 948, Table 1, Treatment 3). Mistry et al. indicates the high milk protein powder comprised only 0.08% lactose (p. 948, column 1, ¶3), which indicates most of the carbohydrates in the yogurt are from the NDM component. Peng et al. discloses the MC-component comprises <0.5% lactose (p. C667, Table 1). Substitution of the MC-component in place of the protein components of Mistry et al. (both NDM and high milk protein powder) would result in a yogurt having a total sugars concentration of 1 wt.% or less. A skilled practitioner would recognize that adequate sugars would have to be present for fermentation to occur but the determination of the required minimum amount of sugars in the starting composition to achieve of final sugars 
As for the spreadability and consistency, Mistry et al. indicates that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Similarly, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, where increasing protein content corresponds with increasing firmness that is considered to likewise correspond with an increase in consistency. MPEP 2144.05 II. Accordingly, making a yogurt according to Mistry et al. that is considered spreadable and has a consistency of cream cheese or butter at room temperature would be obvious to a skilled practitioner.
As for claim 38, Mistry et al. discloses the product as not being made with cream (p. 948, column 2, ¶1 – p. 949, column 1, ¶1).
As for claim 43, Peng et al. discloses the casein-containing component as comprising micellar casein (p. C666, column 2, ¶3; p. C667, column 1, ¶3), where incorporation of such a casein-containing component into the yogurt of Mistry et al. was determined to be obvious.
As for claim 44, the incorporation of the MC-component disclosed in Peng et al. into yogurt produced according to Mistry et al. would be obvious to a skilled practitioner according to the rationale detailed previously in relation to claim 1.

(2) Response to Argument
Appellant first argued that the obviousness rejections are improper due to the cited prior art references allegedly failing to disclose a yogurt product having the claimed weight ratio of total sugars to total proteins of less than or about 1:10 (Appellant Brief, p. 7, ¶1). Appellant alleged that if both protein components were replaced with micellar casein protein, then the resultant product “could no longer be considered yogurt” because there would be no skim milk (or non-fat dry milk powder, i.e., NDM) (Appellant Brief, p. 7, ¶3). Appellant further alleged that total substitution of both protein components with micellar casein would result in an aqueous mixture “that could not be fermented by yogurt cultures into a yogurt product.” Id. Appellant determined that the combination of references at most suggest substitution of only the HMPP but that the NDM remains necessary, where such a product would not reach the claimed sugar:protein ratio (Applicant’s Remarks, p. 8, ¶1).
To first put Appellant’s argument in proper perspective, the argument is directed specifically to the claimed ratio of total sugars to total proteins as being less than or about 1:10. Claiming the relative amounts of total sugars and total proteins in such a manner somewhat obscures the underlying premise of the claim limitation that the product is merely low in sugar and high in protein, where the limit of the ratio between the two is 1:10. A total sugar content approaching zero plus a total protein content of at least an amount that may be considered a relatively-high protein concentration for yogurt (i.e., 10 wt.% protein as claimed) thus satisfies the claim limitation. Appellant’s argument is thus essentially that a low sugar, high protein yogurt would not be obvious.
The main two references relied on in the present claim rejections are Mistry et al. and Peng et al. The primary reference, Mistry et al., states: “Low fat and nonfat yogurts have gained low calorie products” (p. 947, column 2, ¶1). A skilled practitioner would immediately recognize that “low calorie products” are routinely produced via the reduction of sugars/carbohydrates, such as diet soft drinks. Mistry et al. further teaches that because of quality problems related to lower total solids content, various components may be added, including adding casein/whey protein products (p. 947, column 2, ¶¶1-2). Peng et al. similarly states: “one of the most important steps in the production of low fat yogurts is to increase the total solids content of the yogurt mixes by the addition of a source of milk proteins” (p. C666, column 2, ¶2). Indeed, the aim of Mistry et al. was the use of high milk protein powder (HMPP) that had lactose removed as a stabilizer for nonfat yogurts (p. 947, column 2, ¶3 – p. 948, column 1, ¶2). The premise of high protein content and low calorie content (including reduced sugars/carbohydrates) is thus implicit in the products of Mistry et al. Thus, Applicant’s assertion that a low sugar, high protein yogurt would not be obvious defies any logical reading and appreciation of the general disclosure of Mistry et al. In other words, a determination that the claimed total sugar to total protein ratio was somehow nonobvious would require ignoring the known approach in the art for producing yogurt involving reducing calories (i.e., sugar) and compensating via the addition of protein. The claims were of course examined based on the specifically-claimed ratio, but the broader context of the art is thought to preemptively render Appellant’s argument that a high protein/low sugar yogurt product is somehow nonobvious particularly tenuous.
Considering Appellant’s arguments as specifically related to the present claim rejections, Examiner notes that the micellar casein (MC) component of Peng et al. is made from milk (p. C666, column 2, ¶3 – p. C667, column 1, ¶1) and contains other milk components beyond protein, most notably ash, although lactose and fat appear to be present in at least minimal per se, but instead require only a yogurt product. That modification of the product of Mistry et al. may result in a product that “could no longer be considered yogurt” does not necessarily preclude modification of the reference to a degree that the resulting product could no longer be considered a yogurt. MPEP 2143.01 (“Obviousness can be established by…modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so.”).
As for the assertion that the use of MC protein alone “could not be fermented”, the claim rejections note that a skilled practitioner would recognize that a minimal degree of sugars would be necessary to facilitate fermentation. To the extent that some skim milk is actually required by Mistry et al., the lower amount of skim milk in Treatment 5 immediately suggests to a practitioner that the actual amount of skim milk may be significantly lowered, even as low as 0% as in Treatment 3. Ultimately, Examiner maintains that the combined teachings of the references is adequate to deem the claimed sugar:protein ratio obvious.

Appellant further argued that Treatment 5 of Mistry et al. (which Examiner discussed in a previous response to Appellant’s arguments) had a total sugars to total protein ratio that is Id.
However, Examiner noted Treatment 5 only in support of the premise that Mistry et al. does not require any minimum threshold of skim milk in the production of its yogurt (Final Office Action filed 04/19/2021, ¶96). Examiner maintains that the limited discussion of Treatment 5 was appropriate in the context in which it was discussed. Treatment 5 was not relied on for its sugar:protein ratio. Appellant’s argument thus mischaracterizes the context in which Treatment 5 was discussed in the prior Office Action. As for the alleged detriments of Treatment 5, that the yogurt product may have lacked flavor would be easily addressed by any skilled practitioner in the art via the simple addition of a flavorant (as in present claim 9) or non-caloric high-intensity natural or artificial sweetener. The alleged short stability time is not at issue, since shelf life is not presently claimed.
Lastly, Appellant’s general assertion that Mistry et al. teaches away from the claimed sugar:protein ratio ignores the entire context of the reference related to producing a stabilized low caloric yogurt as discussed in detail previously herein. Examiner maintains that Mistry et al. cannot be said to actually teach away from a yogurt with a low sugar content and high protein content.

Appellant then asserted that Examiner disregarded that the treatment of Mistry et al. with the highest sugar:protein ratio of 1:6.2 still contained an amount of sugar that exceeded the claimed range based on the claimed ratio of 1:10 (Appellant Brief, p. 9, ¶1). Appellant also argued that Examiner ignored the instruction in Mistry et al. that acceptable protein-fortified Id. Appellant asserted that Examiner allegedly admitted in a parenthetical statement that Mistry et al. and Peng et al. do not disclose the claimed spreadable yogurt products and the claim rejections thus rely on the present claims, effectively arguing that the present claim rejections rely on improper hindsight. Id.
However, Appellant’s response improperly ignores the analysis detailed in the claim rejection related to sugar concentration. Examiner’s position in paragraph 102 of the Final Office Action was that while Mistry et al. teaches that protein content must be less than 8% for yogurts fortified with HMPP, the reference clearly teaches significantly higher protein content in other samples, such as Treatment 3. Appellant then narrowly focused on the specific sugar:protein ratio implicitly disclosed for Treatment 3 to arrive at the 1:6.2 ratio noted above. This focus on the implicitly disclosed ratio simply ignores the discussion of the ratio in the claim rejection indicating that a lower sugar concentration would be obvious (last paragraph of the rejection of claim 1). Examiner has not “ignored the fact that Mistry’s treatment with the highest protein level…had a total sugars-to-protein weight ratio of 1:6.2” as Appellant asserts but instead weighed the overall disclosure of the combination of prior art references and determined that the claimed sugar:protein ratio would be obvious, based on a yogurt having reduced levels of sugar.
Regarding the teaching of a maximum limit of 8% protein in Mistry et al., Examiner maintains that position detailed at paragraph 102 of the Final Office Action. To reiterate, Mistry et al. states that “to produce acceptable nonfat yogurts fortified with HMPP, the protein content must be less than 8%, and at least 5% lactose must be available in the yogurt mix for proper acid and flavor development” (p. 950, column 1, ¶2). However, the disclosure in the reference of much higher protein concentrations, such as Treatment 3, renders obvious such concentrations. rejections actually rely on impermissible hindsight.
Further, strictly from a logical standpoint as discussed previously herein, in producing a protein-fortified yogurt, there would be no protein concentration threshold above which such protein concentrations would be considered non-obvious. In other words, any increased protein concentration would be considered obvious when producing a protein-fortified yogurt.

Appellant then argued that Examiner asserted without support that the amount of lactose in the yogurt mix would diminish during fermentation, as well as that whether the extent to which such reduction would occur cause the resultant product to have the claimed sugar:protein ratio (Appellant Brief, p. 9, ¶2). Appellant asserted that Examiner was “attempting to make an 
As Appellant is certainly well aware, the process of fermentation occurs via conversion of sugars into acid, thus causing a drop in the pH. Examiner maintains that such an effect is so well known in the art due to simply being the factual nature of the process that no specific evidence would be necessary to support the proposition. The present specification does not even provide any description of the fermentation process, presumably since it is so well known ([0022], [0035]). Nonetheless, Peng et al. states that milk is fermented using starter cultures wherein the “lactic acid bacteria convert lactose into lactic acid resulting in a reduction in pH” (p. C666, column 1, ¶1). The fermentation process would thus involve a reduction in lactose concentration as fermentation progressed.
The extent to which lactose is reduced is not directly at issue. In the last paragraph of the rejection of claim 1, Examiner established that achieving a yogurt having a total sugars concentration of 1 wt.% or less would be obvious, based on substitution of MC protein of Peng et al. in place of both protein components of the product of Mistry et al. Considered together with the previous determination that a total protein concentration of 10 wt.% or more would be obvious, the claimed ratio of total sugars to total proteins of less than or about 1:10 was determined to be obvious. Examiner acknowledged that a skilled practitioner would recognize that adequate sugars would have to be present for fermentation to occur but the determination of the required minimum amount of sugars in the starting composition to achieve a final sugars concentration of 1 wt.% or less is well within the ordinary skill in the art. Again, the extent to which lactose is reduced during fermentation would not directly matter; there would just need to be enough to facilitate fermentation with the end goal of attaining the noted sugar concentration.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793

Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793            

                                                                                                                                                                                            /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.